DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to restriction requirement of 04/05/2022, applicant elected group I. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-9 are considered directed to elected group.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan [US 20030004523 A1] in view of Abramson [US 3398746 A].
As per claim 1, Chan  teaches a needle guide for medical diagnoses and treatment (Chan Fig 1), comprising:
 first and second lever arms (Chan Fig 1 arms comprising the jaws 14 and 16); 
 a pivot pin connecting the first and second lever arms and defining a pivot point between the first and second lever arms (Chan Fig 1 item 13),
wherein each of the first and second lever arms include a jaw and a handle extending from the jaw on an opposing side of the pivot point (Chan Fig 1 items 14, 16, 11 ),
wherein the first and second lever arms have a closed configuration which the jaws are in physical contact and an open configuration in which the jaws are spaced apart (Chan ¶0023 “scissors-type surgical clamp comprising two opposing jaws 12 and 14 pivotable about a pivot point 13, and a handle 11 for opening and closing the jaws.”, implies these configurations.  See also Figs 6a-6c); and 
a guide bore configured to receive an interventional needle, wherein the guide bore is defined by the jaws when in the closed configuration (Chan Fig 6c spaces / guide bores formed by closing the jaws.  Needles are placed in these spaces). 
The difference between the claim and Chan is that Chan discloses urging mechanism in ¶0023 but does not expressly recite that in the closed configuration the handles are spaced apart by a maximum distance and in the open configuration the handles are spaced apart by less than the maximum distance.
Abramson in a similar field of technology teaches in the closed configuration the handles are spaced apart by a maximum distance and in the open configuration the handles are spaced apart by less than the maximum distance (Abramson Fig 1, Col2 line 68 to Col 3 line 2, implies that spacing with jaws is maximum in normal, closed position and spacing is less when pressed).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Chan by integrating spring using spring biasing as in Abramson.  The motivation would be to provide a mechanism for holding the jaws in closed position (and hence the needle) so as to avoid wasteful effort time and motions (Abramson Col 1 liens 25-35, Col2 lines 8-9).
As per claim 2, Chan in view of Abramson further teaches wherein the first lever arm includes a first recessed channel along the length of the jaw of the first lever arm and the second lever arm includes a second recessed channel along the length of the jaw of the second lever arm, wherein the first and second recessed channels form the guide bore when in the closed configuration (Chan Fig 1 items 18, Fig 6C). 
As per claim 3, Chan in view of Abramson further teaches wherein the first and second recessed channels are contiguous in the closed configuration and completely enclose the guide bore (Chan Fig 6C, contiguous and completely enclosed spaces). 
As per claim 4, Chan in view of Abramson further teaches wherein at least a portion of the first and second recessed channels are spaced apart in the closed configuration such that a portion of the guide bore is unenclosed by the first and second recessed channels (Examiner interprets as a partially closed configuration corresponding to that of applicant Fig 9B.  Chan Fig 6B).
As per claims 5 -6, Chan in view of Abramson further teaches wherein further comprising: a biasing mechanism configured to bias the first and second lever arms toward the closed configuration,  compression disposed between the handle of the first lever arm and the handle of the second lever arm (Abramson Fig 1 item 34).
As per claim 7, Chan in view of Abramson does not expressly teach wherein the biasing mechanism comprises a spring in tension disposed between the jaw of the first lever arm and the jaw of the second lever arm.  However, as per MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Im the applicant spec. page 14 lines 12-14, applicant mentions this claimed mechanism, but does not provide any benefit or advantage of using this over the other described mechanism.  Rather it is merely mentioned as an addition or alternative to the spring mechanism between the arms.  Examiner finds that the general conditions of the claim, that is, a spring biasing mechanism is known, and finding other optimal solutions to implement the closing or opening of the jaws is not inventive.  Further, the specification does not set forth evidence that this configuration is critical, and of statistical and / or  practical significance.   

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Abramson  as applied to claim 1 above, and further in view of Meyers [US 5925064 A].
As per claim 8, Chan in view of Abramson teaches claim 1 as discussed above.   Chan in view of Abramson does not expressly teach further comprising: a mounting bracket, wherein the first and second lever arms are affixed to the mounting bracket, and wherein the mounting bracket is configured for removable attachment to a base member of a system configured to hold a medical imaging instrument in pivotal relation to the base member.
Meyers in a related field of surgical instruments teaches a mounting bracket (Meyers Fig 1 item 34 “ concave mating surface 34 on retracting/deploying mechanism 30” corresponds to a mounting bracket ), wherein the first and second lever arms are affixed to the mounting bracket (Meyers Fig 5), and wherein the mounting bracket is configured for removable attachment to a base member (Meyers Fig 1, attachment to harness 20).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Chan in view of Abramson by integrating attachment features as in Meyers.  The motivation would be to enables the surgeon to perform the procedures with much greater tactile sense, control, and ease of manipulation.
Chan in view of Abramson and Meyers does not expressly teach the base member of a system configured to hold a medical imaging instrument in pivotal relation to the base member.  However, the system as claimed does not limit the needle guide which is being claimed.  This is only intended use of the mounting bracket and attachment.  It is directed to using the attachment, to a system that holds a medical imaging instrument in pivotal relation to the base member.  As per MPEP 2114. II, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  In the instant case, the attachment mechanism as in Meyers is also capable of being attached to such a system.  
As per claim 9, Chan in view of Abramson and Meyers wherein at least one of the first and second lever arms is affixed to the mounting bracket via the pivot pin (Meyers Fig 5, lower arm connected to / affixed to the mounting bracket via pin 43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793